Citation Nr: 0302019	
Decision Date: 01/31/03    Archive Date: 02/07/03

DOCKET NO.  99-22 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for cervical spine 
disability.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for lumbar spine 
disability.

(The issues of entitlement to an initial evaluation in excess 
of 30 percent for posttraumatic disorder (PTSD) and 
entitlement to a total disability rating for compensation on 
the basis of individual unemployability (TDIU) will be the 
subject of a separate decision).

WITNESS AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to 
November 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision by the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision, the RO declined 
to reopen claims for service connection for cervical and 
lumbar spine disabilities.  The RO granted service connection 
for PTSD, and assigned an initial 30 percent evaluation.  The 
RO also denied entitlement to TDIU.

As addressed below, the Board finds that the veteran has 
submitted new and material evidence sufficient to reopen his 
claims for service connection for cervical and lumbar spine 
disabilities.  To this extent only, his appeal is granted.  
All the issues certified for appeal are being deferred 
pending additional development by the Board pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2).  When the 
development has been completed, the Board will provide notice 
of the development as required by Rule of Practice 903.  67 
Fed. Reg. at 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903).  After giving notice and reviewing the 
response to notice, the Board will prepare a separate 
decision addressing these issues.




FINDINGS OF FACT

1.  In May 1976, the Board denied claims for service 
connection for cervical and lumbar spine disabilities on the 
basis that the veteran's degenerative arthritis, which first 
manifested many years after service, was not shown to have 
been causally related to in-service injury.

2.  The RO last declined to reopen the claims for service 
connection for cervical and lumbar spine disabilities in a 
May 1992 rating decision.

3.  The additional evidence associated with the claims folder 
since the May 1992 RO rating decision is new and material as 
it includes competent medical evidence of a possible nexus 
between degenerative disc disease of the cervical and lumbar 
spines and in-service injury.


CONCLUSIONS OF LAW

1.  The Board's May 1976 decision to deny claims for service 
connection for cervical and lumbar spine disabilities is 
final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. 
§ 20.1100(a) (2001).

2.  The RO's May 1992 decision which declined to reopen 
claims for service connection for lumbar and cervical spine 
disabilities is final.  38 U.S.C.A. § 5108 (West 1991 & Supp. 
1995); 38 C.F.R. §§ 3.160(d), 20.302(b) (2001).

3.  The evidence added to the record subsequent to the RO's 
May 1992 decision, which declined to reopen claims for 
service connection for cervical and lumbar spine 
disabilities, is new and material evidence; the claims are 
reopened.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 1991); 
38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In May 1976, the Board denied on the merits claims for 
service connection for back and neck disorders, classified as 
degenerative arthritis.  That decision is final.  38 U.S.C.A. 
§ 7104(b) (West 1991 & Supp. 1995); 38 C.F.R. § 20.1100(a) 
(2001).  As reason therefore, the Board held that "the 
evidence now of record does not establish a relationship 
between claimed injuries of the back and neck in service and 
degenerative disease of the lumbar spine initially identified 
more than 20 years after service."  The Board declined to 
reopen the claims on the same basis in an August 1977 
decision.  In May 1992, the RO also declined to reopen the 
claim on the same basis.  At that time, the RO provided the 
veteran a Statement of the Case (SOC) after receiving a 
timely filed Notice of Disagreement (NOD), but the decision 
became final as the veteran failed to file a timely 
substantive appeal.  38 C.F.R. § 20.302(b) (2001)

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2001).  However, if the claimant 
can thereafter present new and material evidence, then the 
claim shall be reopened and the former disposition of the 
claim shall be reviewed.  38 U.S.C.A. § 5108 (West 1991).

Evidence is new when it is not merely cumulative or redundant 
of other evidence previously of record.  Material evidence is 
evidence which bears directly and substantially upon the 
specific issue at hand, and which by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2001); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Evidence is presumed 
credible for the purposes of reopening unless it is 
inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 
220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The evidence relied upon in reopening the claim must be both 
new and material.  Smith v. West, 12 Vet. App. 312 (1999).

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime military service.  38 U.S.C.A. 
§ 1110 (West 1991).  Arthritis may be presumed to have been 
incurred in service, if the evidence shows that such disease 
became manifest to a degree of 10 percent or more within one 
year from separation from active service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. § 1112 (West 1991); 38 C.F.R. §§ 3.307(a), 
3.309(a) (2001).

For purposes of reopening a claim, the claimant only need to 
submit evidence which is new and material regarding the 
basis, or issue at hand, for the previous final denial.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) (determining 
the issue at hand for the purposes of reopening a finally 
denied claim depends on what evidence was before the 
adjudicator when the final decision was made and the reasons 
that were given for the denial of the claim).  For 
jurisdictional purposes, the veteran would be entitled to a 
reopening of his claims upon the presentation of competent 
evidence that his lumbar and/or cervical spine disabilities 
are causally related to active service and/or that 
degenerative arthritis manifested itself to a compensable 
degree within one year from separation from service.

In this case, the veteran's service medical records have been 
presumed destroyed in the 1973 fire at the National Personnel 
Records Center in St. Louis, MO.  There are, however, sick 
morning reports of record evidencing that the veteran 
received in-service treatment for an unspecified disease or 
injury.  The veteran, who served as an ambulance driver in 
combat zones during World War II, has provided testimony 
regarding in-service injuries to the back and neck during 
combat and non-combat situations.  See 38 U.S.C.A. § 1154(b) 
(West 1991).  At the time of the RO's May 1992 decision, the 
medical evidence of record first established the onset of 
degenerative arthritis of the cervical and lumbar spines many 
years following the veteran's separation from active service.  
There was no competent medical evidence of record which 
suggested that a causal relationship existed between the 
veteran's in-service injuries and the onset of degenerative 
arthritis many years after service.

On appeal, the veteran has presented an opinion from Gilbert 
C. Evans, M.D., dated in September 1999, as follows:

"[The veteran] has degenerative disc disease 
of the Cervical and Lumbar spine that is a 
direct consequence of a Cumulative Trauma 
Disorder (CTD) which was initiated in a cause 
and effect relationship by the harsh 
activities of his military training and duties 
in WWII."

This evidence is clearly new and material to the issue at 
hand, whether the newly submitted evidence cures the previous 
evidentiary defect of no competent evidence showing a causal 
relationship between cervical and lumbar spine disabilities 
and active service.  This evidence is so significant as to 
warrant a reopening of his claims.  38 C.F.R. § 3.156(a) 
(2001).  The claims, therefore, are reopened.  The Board 
defers further consideration of the merits of the claim 
pending additional development by the Board pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2).


ORDER

The claim for service connection for cervical spine 
disability is reopened.  To this extent only, the appeal is 
granted.

The claim for service connection for lumbar spine disability 
is reopened.  To this extent only, the appeal is granted.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

